DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
The following examiner’s amendment replaces the previous examiner’s amendment in the Notice of Allowance sent April 15, 2021 to correct an error omitting the status of claim 20. A corrected examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Shay on April 8, 2021.
The application has been amended as follows: 
Claims 1-10 and 20-35 have been cancelled. 

Reasons for Allowance
Claims 11-19 allowed.
The following is an examiner’s statement of reasons for allowance: Claims 11-19 are allowable because applicant’s arguments with respect to claims 11-19 in the Appeal Brief filed 9/9/2020 are persuasive since they are directed to method claims. The prior art (Samuels, US 6159230; Kusleika, US 7578830) teaches the steps individually, however the claims have not been rejected over the body of prior art because the prior art does not teach or suggest the step of additionally occluding the blood vessel with the funnel that stops the flow of blood in the blood vessel in combination with the step of adapting a shape and length of the funnel to a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221.  The examiner can normally be reached on Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/ANH T DANG/Primary Examiner, Art Unit 3771